SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of April 3, 2012, is
by and between Next 1 Interactive, Inc., a Nevada corporation (“Next 1”),
Webdigs, Inc., a Delaware corporation (“Webdigs”), and with regard to the
provisions in Section 1.03 only, Mark A. Wilton. Each of the parties to this
Agreement is individually referred to herein as a “Party” and collectively as
the “Parties.”

 

BACKGROUND

 

WHEREAS, Next 1 owns 100,000,000 shares of common stock (the “Subsidiary
Shares”) of Next One Realty, Inc. (the “Subsidiary”), which constitutes 100% of
the issued and outstanding capital stock of the Subsidiary; and

 

WHEREAS, Next 1 desires to exchange the Subsidiary Shares for a number of newly
issued shares of Series A Convertible Preferred Stock of Webdigs (the “Preferred
Shares”) representing, on an as-converted and fully diluted basis, approximately
93% of the issued and outstanding shares of common stock of Webdigs, and Webdigs
desires to exchange the Preferred Shares for the Subsidiary Shares, subject to
the terms and conditions of this Agreement;

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto intending to be legally
bound hereby agree as follows:

 

ARTICLE I
Exchange of Shares

 

SECTION 1.01. Exchange. At the Closing (as defined in Section 1.02), Next 1
shall sell, transfer, convey, assign and deliver to Webdigs all of the
Subsidiary Shares (as defined in Section 2.23) in exchange for the issuance by
Webdigs to Next 1 of the Preferred Shares free and clear of all Liens.

 

SECTION 1.02. Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place at the
offices of Sichenzia Ross Friedman Ference LLP in New York upon mutual release
of Closing documentation upon the satisfaction or waiver of all conditions and
obligations of the Parties to consummate the Transactions contemplated hereby
(other than conditions and obligations with respect to the actions that the
respective Parties will take at Closing) or such other date and time as the
Parties may mutually determine (the “Closing Date”).

 

SECTION 1.03. Wilton Secured Notes.

 

(a) Next 1 is party to three (3) Secured Convertible Promissory Notes issued to
Mark A. Wilton (hereinafter, the “Wilton Secured Notes”) bearing issue dates and
original principal amounts as follows:

 



 

·$4,388,526 issued April 15, 2011

·$1,500,000 issued April 15, 2011

·$211,000 issued April 15, 2011

 

(b) Each of the Wilton Secured Notes is secured by a properly perfected lien
under Article 9 of the Uniform Commercial Code on all assets of Next 1,
including, but not limited to, the Subsidiary Shares.

 

(c) Effective contemporaneously with Closing, Next 1 hereby pledges, assigns and
grants to Mark A. Wilton a continuing security interest and lien in all of Next
1’s right, title and interest in and to the Preferred Shares as collateral
security for the prompt, complete, and timely satisfaction of all present and
future indebtedness, liabilities, duties, and obligations of Next 1 to Mark A.
Wilton evidenced by or arising under the Wilton Secured Notes, and including,
without limitation, all principal and interest payable under the Wilton Secured
Notes and all attorneys’ fees, costs and expenses incurred by the holder thereof
in the collection or enforcement of the same, except that Next 1shall be
entitled to sell such Preferred Shares and the shares of common stock underlying
such Preferred Shares pursuant to the financing plan set forth in Exhibit B
attached hereto. Any sale, transfer, disposition or issuance of such Preferred
Shares not in accordance with the Financing Plan shall only be made with the
consent of Mark A. Wilton, which consent shall not be unreasonably withheld.

 

(d) Effective contemporaneously with the Closing, Mark A. Wilton hereby releases
any claim of lien under Article 9 of the Uniform Commercial Code with regard to
the Subsidiary Shares and the Subsidiary Shares only.

 

ARTICLE II
Representations and Warranties of Webdigs

 

Webdigs hereby represents and warrants to Next 1 that, except as set forth in
the reports, schedules, forms, statements and other documents filed by Webdigs
with the Securities and Exchange Commission (the “SEC”) and publicly available
prior to the date of the Agreement (the “Webdigs SEC Documents”), or as set
forth in the Webdigs Disclosure Schedule attached hereto (the “Webdigs
Disclosure Schedule”):

 

SECTION 2.01. Organization, Standing and Power. Webdigs is duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has the corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on Webdigs, a material adverse effect on the ability of Webdigs
to perform its obligations under this Agreement or on the ability of Webdigs to
consummate the Transactions (a “Webdigs Material Adverse Effect”). Webdigs is
duly qualified to do business in each jurisdiction where the nature of its
business or its ownership or leasing of its properties make such qualification
necessary, except where the failure to so qualify would not reasonably be
expected to have a Webdigs Material Adverse Effect. Webdigs has delivered to
Next 1 true and complete copies of the certificate of incorporation and bylaws
of Webdigs, each as amended to the date of this Agreement (as so amended, the
“Webdigs Charter Documents”).

 

2

 

SECTION 2.02. Subsidiaries; Equity Interests. Except as set forth in Section
2.02 of the Webdigs Disclosure Schedule, Webdigs does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person.

 

SECTION 2.03. Capital Structure. The authorized and outstanding capital stock of
Webdigs on a fully diluted basis and all outstanding rights to acquire or
receive, directly or indirectly, any equity of Webdigs as of the date of this
Agreement and the Closing Date (not including the Preferred Shares) are set
forth on Section 2.03 of the Webdigs Disclosure Schedule. Except as set forth on
Section 2.03 of the Webdigs Disclosure Schedule, there are no options, warrants,
or rights to subscribe to, securities, rights, understandings or obligations
convertible into or exchangeable for or granting any right to subscribe for any
shares of capital stock or other equity interest of Webdigs. All outstanding
shares of Webdigs are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of incorporation, the Webdigs Charter Documents or any Contract (as defined in
Section 2.05) to which Webdigs is a party or otherwise bound. There are no
bonds, debentures, notes or other indebtedness of Webdigs having the right to
vote (or convertible into, or exchangeable for, securities having the right to
vote) on any matters on which holders of common stock may vote (“Voting Webdigs
Debt”). Except as set forth in Section 2.03 of the Webdigs Disclosure Schedule,
as of the date of this Agreement, there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which Webdigs is a party or by which
Webdigs is bound (i) obligating Webdigs to issue, deliver or sell, or cause to
be issued, delivered or sold, additional shares or other equity interests in, or
any security convertible or exercisable for or exchangeable into any shares or
capital stock or other equity interest in, Webdigs or any Voting Webdigs Debt,
(ii) obligating Webdigs to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (iii) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the shares or capital stock of Webdigs. The Preferred Shares, upon issuance,
will constitute, on an as-converted and fully diluted basis, approximately 93%
of the issued and outstanding shares of common stock of Webdigs.

 

SECTION 2.04. Authority; Execution and Delivery; Enforceability. Webdigs has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions. The execution and delivery by Webdigs of
this Agreement and the consummation by Webdigs of the Transactions have been
duly authorized and approved by the Board of Directors of Webdigs and no other
corporate proceedings on the part of Webdigs are necessary to authorize this
Agreement and the Transactions. When executed and delivered, this Agreement will
be enforceable against Webdigs in accordance with its terms, subject to
bankruptcy, insolvency and similar laws of general applicability as to which
Webdigs is subject.

 

3

 

SECTION 2.05. No Conflicts; Consents.

 

(a) The execution and delivery by Webdigs of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of Webdigs under any provision of (i) the Webdigs Charter
Documents, (ii) any material contract, lease, license, indenture, note, bond,
agreement, permit, concession, franchise or other instrument (a “Contract”) to
which Webdigs is a party or by which any of its properties or assets is bound or
(iii) subject to the filings and other matters referred to in Section 2.05(b),
any material judgment, order or decree (“Judgment”) or any material statutes,
laws, ordinances, rules, regulations, orders, writs, injunctions, judgments, or
decrees (collectively, “Laws”) applicable to Webdigs or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Webdigs Material Adverse Effect.

 

(b) Except for required filings with the SEC and applicable “Blue Sky” or state
securities commissions, no material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) is required to be obtained or made by or with respect to Webdigs in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transactions.

 

SECTION 2.06. SEC Documents; Undisclosed Liabilities.

 

(a) Webdigs has filed all required Webdigs SEC Documents prior to June 20, 2011
pursuant to Sections 13 and 15 of the Securities Exchange Act of 1934, as
applicable (the “Exchange Act”), except for those Webdigs SEC Documents listed
on Schedule 2.06(a) in the Webdigs Disclosure Schedule.

 

(b) As of its respective filing date, each Webdigs SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Webdigs SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent that information contained in any
Webdigs SEC Document has been revised or superseded by a later filed Webdigs SEC
Document, none of the Webdigs SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Webdigs included in the Webdigs SEC Documents comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with the U.S. generally accepted accounting principles (“GAAP”)
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Webdigs as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

4

 

(c) Except as set forth in the Webdigs SEC Documents, Webdigs has no liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) required by GAAP to be set forth on a balance sheet of Webdigs or in
the notes thereto. The Webdigs Disclosure Schedule sets forth all financial and
contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of Webdigs) due after the date hereof.

 

SECTION 2.07. Information Supplied. None of the information supplied by Webdigs
for inclusion or incorporation by reference in any Webdigs SEC Document contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

SECTION 2.08. Absence of Certain Changes or Events. Except as disclosed in the
Webdigs SEC Documents or in the Webdigs Disclosure Schedule, from the date of
the most recent audited financial statements included in the Webdigs SEC
Documents to the date of this Agreement, Webdigs has conducted its business only
in the ordinary course, and during such period there has not been:

 

(a) any change in the assets, liabilities, financial condition or operating
results of Webdigs from that reflected in the Webidgs SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Webdigs Material Adverse Effect;

 

(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Webdigs Material Adverse Effect;

 

(c) any waiver or compromise by Webdigs of a valuable right or of a material
debt owed to it;

 

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by Webdigs, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Webdigs Material Adverse
Effect;

 

(e) any material change to a material Contract by which Webdigs or any of its
assets is bound or subject;

 

(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

 

(g) any resignation or termination of employment of any officer of Webdigs;

 

5

 

(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by Webdigs, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair Webdigs’ ownership or use of
such property or assets;

 

(i) any loans or guarantees made by Webdigs to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;

 

(j) any declaration, setting aside or payment or other distribution in respect
of any of the Webdigs’ capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by Webdigs;

 

(k) any alteration of Webdigs’ method of accounting or the identity of its
auditors;

 

(l) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Webdigs stock option plans; or

 

(m) any arrangement or commitment by Webdigs to do any of the things described
in this Section 2.08.

 

SECTION 2.09. Taxes.

 

(a) Webdigs has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Webdigs Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Webdigs Material Adverse Effect. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of Webdigs know of no basis for any such claim.

 

(b) If applicable, Webdigs has established an adequate reserve reflected on its
financial statements for all Taxes payable by Webdigs (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against Webdigs, and no requests for waivers of the time to
assess any such Taxes are pending, except to the extent any such deficiency or
request for waiver, individually or in the aggregate, has not had and would not
reasonably be expected to have a Webdigs Material Adverse Effect.

 

(c) For purposes of this Agreement:

 

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

 

6

 

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

SECTION 2.10. Absence of Changes in Benefit Plans. From the date of the most
recent audited financial statements included in the Webdigs SEC Documents to the
date of this Agreement, there has not been any adoption or amendment in any
material respect by Webdigs of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Webdigs (collectively,
“Webdigs Benefit Plans”). As of the date of this Agreement there are not any
employment, consulting, indemnification, severance or termination agreements or
arrangements between Webdigs and any current or former employee, officer or
director of Webdigs, nor does Webdigs have any general severance plan or policy.

 

SECTION 2.11. ERISA Compliance; Excess Parachute Payments. Webdigs does not, and
since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Webdigs
Benefit Plan for the benefit of any current or former employees, consultants,
officers or directors of Webdigs.

 

SECTION 2.12. Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting Webdigs, or
any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement or the Preferred Shares or (ii) could, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Webdigs Material Adverse Effect. Neither Webdigs nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.

 

SECTION 2.13. Compliance with Applicable Laws. Webdigs is in compliance with all
applicable Laws, including those relating to occupational health and safety and
the environment, except for instances of noncompliance that, individually and in
the aggregate, have not had and would not reasonably be expected to have a
Webdigs Material Adverse Effect. This Section 2.13 does not relate to matters
with respect to Taxes, which are the subject of Section 2.05.

 

7

 

SECTION 2.14. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Webdigs.

 

SECTION 2.15. Contracts. There are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of Webdigs and its subsidiaries taken as a whole.
Webdigs is not in violation of or in default under (nor does there exist any
condition which upon the passage of time or the giving of notice would cause
such a violation of or default under) any Contract to which it is a party or by
which it or any of its properties or assets is bound, except for violations or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Webdigs Material Adverse Effect.

 

SECTION 2.16. Title to Properties. Webdigs does not own any real property.
Webdigs has sufficient title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its businesses. All such assets and
properties, other than assets and properties in which Webdigs has leasehold
interests, are free and clear of all Liens other than those Liens that, in the
aggregate, do not and will not materially interfere with the ability of Webdigs
to conduct business as currently conducted.

 

SECTION 2.17. Insurance. Webdigs does not hold any insurance policies.

 

SECTION 2.18. Transactions With Affiliates and Employees. None of the officers
or directors of Webdigs and, to the knowledge of Webdigs, none of the employees
of Webdigs is presently a party to any transaction with Webdigs (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of Webdigs, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

SECTION 2.19. Application of Takeover Protections. Webdigs has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under Webdigs’
Charter Documents or the laws of its state of incorporation that is or could
become applicable to Next 1 as a result of Next 1 and Webdigs fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, the issuance of the Preferred Shares.

 

SECTION 2.20. Investment Company. Webdigs is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 2.21. Foreign Corrupt Practices. Neither Webdigs, nor, to Webdigs’
knowledge, any director, officer, agent, employee or other person acting on
behalf of Webdigs has, in the course of its actions for, or on behalf of,
Webdigs (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

8

 

SECTION 2.22. Good Title. Upon issuance, the Preferred Shares will be validly
issued, fully paid and nonassesable. Upon issuance, Next 1 will receive good
title to the Preferred Shares, free and clear of all liens, security interests,
pledges, equities and claims of any kind, voting trusts, shareholder agreements
and other encumbrances (collectively, “Liens”).

 

SECTION 2.23. Internal Accounting Controls. Webdigs maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Webdigs has established disclosure controls and
procedures for Webdigs and designed such disclosure controls and procedures to
ensure that material information relating to Webdigs is made known to the
officers by others within those entities. Webdigs’ officers have evaluated the
effectiveness of Webdigs’ controls and procedures. Since the date of the most
recent audited financial statements included in the Webdigs SEC Documents, there
have been no significant changes in internal controls or, to Webdigs’ knowledge,
in other factors that could significantly affect Webdigs’ internal controls.

 

SECTION 2.24. Certain Registration Matters. Webdigs has not granted or agreed to
grant to any person any rights (including “piggy-back” registration rights) to
have any securities of Webdigs registered with the SEC or any other Governmental
Authority that have not been satisfied.

 

SECTION 2.25. Listed Shares. Webdigs’ common stock is quoted on the OTC Markets
under the symbol “WBDG”. Webdigs is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing or quotation of its common stock
on the trading market on which its common stock is currently listed or quoted.
The issuance and sale of the Preferred Shares under this Agreement does not
contravene the rules and regulations of the trading market on which Webdigs’
common stock is currently listed or quoted, and no approval of the stockholders
of Webdigs is required for Webdigs to issue and deliver to Next 1 the Preferred
Shares as contemplated by this Agreement.

 

SECTION 2.26. Full Disclosure. The representations and warranties of Webdigs
contained in this Agreement (and in any schedule, exhibit, certificate or other
instrument to be delivered under or pursuant to this Agreement) are true and
correct in all material respects, and such representations and warranties do not
omit any material fact necessary to make the statements contained therein, in
light of the circumstances under which they were made, not misleading. There is
no fact of which Webdigs has knowledge that has not been disclosed to Next 1
pursuant to this Agreement, including the schedules hereto, all taken together
as a whole, which has had or could reasonably be expected to have a material
adverse effect on Webdigs or Next 1 (or Subsidiary) or materially adversely
affect the ability of Webdigs to consummate in a timely manner the transactions
contemplated hereby.

 

9

 

ARTICLE III
Representations and Warranties of Next 1

 

Next 1 represents and warrants to Webdigs that, except as set forth in the Next
1 Disclosure Schedule attached hereto (the “Next 1 Disclosure Schedule”):

 

SECTION 3.01. Organization, Standing and Power. The Subsidiary is duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Subsidiary (a “Subsidiary
Material Adverse Effect”). The Subsidiary is duly qualified to do business in
each jurisdiction where the nature of its business or its ownership or leasing
of its properties make such qualification necessary, except where the failure to
so qualify would not reasonably be expected to have a Subsidiary Material
Adverse Effect. Next 1 has delivered to Webdigs true and complete copies of the
articles of incorporation and bylaws of the Subsidiary, each as amended to the
date of this Agreement (as so amended, the “Subsidiary Charter Documents”).

 

SECTION 3.02. Good Title. Next 1 is the record and beneficial owner, and has
good and marketable title to the Subsidiary Shares, with the right and authority
to sell and deliver the Subsidiary Shares to Webdigs as provided herein. Upon
registering Webdigs as the new owner of the Subsdiary Shares in the share
register of the Subsidiary upon the consummation of the Transactions, Webdigs
will receive good title to the Subsidiary Shares, free and clear of all Liens
other those created or described under Section 1.03 above.

 

SECTION 3.03. Subsidiaries; Equity Interests. Except as set forth in Section
3.02 of the Next 1 Disclosure Schedule, the Subsidiary does not own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person.

 

SECTION 3.04. Capital Structure. The authorized and outstanding capital stock of
the Subsidiary on a fully diluted basis and all outstanding rights to acquire or
receive, directly or indirectly, any equity of the Subsidiary as of the date of
this Agreement and the Closing Date are set forth on Section 3.04 of the Next 1
Disclosure Schedule.  Except as set forth on Section 3.04 of the Next 1
Disclosure Schedule, there are no options, warrants, or rights to subscribe to,
securities, rights, understandings or obligations convertible into or
exchangeable for or granting any right to subscribe for any shares of capital
stock or other equity interest of the Subsidiary. All outstanding shares of the
Subsidiary are duly authorized, validly issued, fully paid and non-assessable
and not subject to or issued in violation of any purchase option, call option,
right of first refusal, preemptive right, subscription right or any similar
right under any provision of the applicable corporate laws of its state of
incorporation, the Subsidiary Charter Documents or any Contract to which the
Subsidiary is a party or otherwise bound. There are no bonds, debentures, notes
or other indebtedness of the Subsidiary having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of common stock may vote (“Voting Subsidiary Debt”). Except as
set forth in Section 3.04 of the Next 1 Disclosure Schedule, as of the date of
this Agreement, there are no options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Subsidiary is a party or by which the
Subsidiary is bound (i) obligating the Subsidiary to issue, deliver or sell, or
cause to be issued, delivered or sold, additional shares or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any shares or capital stock or other equity interest in, the Subsidiary or
any Voting Subsidiary Debt, (ii) obligating the Subsidiary to issue, grant,
extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (iii) that give any person
the right to receive any economic benefit or right similar to or derived from
the economic benefits and rights occurring to holders of the shares or capital
stock of the Subsidiary. As of the date of this Agreement and as of the Closing
Date, the Subsidiary Shares will constitute 100% of the issued and outstanding
capital stock of the Subsidiary.

 

10

 

SECTION 3.05. Authority; Execution and Delivery; Enforceability. Next 1 has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions. The execution and delivery by Next 1 of this
Agreement and the consummation by Next 1 of the Transactions have been duly
authorized and approved by the Board of Directors of Next 1 and no other
corporate proceedings on the part of Next 1 or the Subsidiary are necessary to
authorize this Agreement and the Transactions. When executed and delivered, this
Agreement will be enforceable against Next 1 in accordance with its terms,
subject to bankruptcy, insolvency and similar laws of general applicability as
to which Next 1 is subject.

 

SECTION 3.06. No Conflicts; Consents.

 

(a) The execution and delivery by Next 1 of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of the Subsidiary under any provision of (i) Subsidiary
Charter Documents or the articles of incorporation and bylaws of Next 1, each as
amended to the date of this Agreement, (ii) any Contract to which Next 1 or the
Subsidiary is a party or by which any of their respective properties or assets
is bound or (iii) subject to the filings and other matters referred to in
Section 3.06(b), any Judgment or material Law applicable to Next 1 or the
Subsidiary or their respective properties or assets, other than, in the case of
clauses (ii) and (iii) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a
Subsidiary Material Adverse Effect.

 

11

 

(b) Except for required filings with the SEC and applicable “Blue Sky” or state
securities commissions, no material Consent of, or registration, declaration or
filing with, or permit from, any Governmental Entity is required to be obtained
or made by or with respect to Next 1 in connection with the execution, delivery
and performance of this Agreement or the consummation of the Transactions.

 

SECTION 3.07. Taxes.

 

(a) The Subsidiary has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns required to be filed by it, and all such Tax Returns are
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Subsidiary Material
Adverse Effect. All Taxes shown to be due on such Tax Returns, or otherwise
owed, have been timely paid, except to the extent that any failure to pay,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Subsidiary Material Adverse Effect. There are no unpaid taxes
in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of Next 1 or the Subsidiary know of no basis for
any such claim.

 

(b) If applicable, the Subsidiary has established an adequate reserve reflected
on its financial statements for all Taxes payable by the Subsidiary (in addition
to any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against the Subsidiary, and no requests for waivers of the
time to assess any such Taxes are pending, except to the extent any such
deficiency or request for waiver, individually or in the aggregate, has not had
and would not reasonably be expected to have a Subsidiary Material Adverse
Effect.

 

SECTION 3.08. Benefit Plans. The Subsidiary does not have or maintain any
collective bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of the Subsidiary. As of the date of this
Agreement there are no severance or termination agreements or arrangements
between the Subsidiary and any current or former employee, officer or director
of the Subsidiary, nor does the Subsidiary have any general severance plan or
policy.

 

SECTION 3.09. Litigation. There is no Action pending or threatened in writing
against or affecting the Subsidiary, or any of its properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility which (i) adversely affects or challenges the legality,
validity or enforceability of any of this Agreement or the Subsidiary Shares or
(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Subsidiary Material
Adverse Effect. Neither the Subsidiary nor any director or officer thereof (in
his or her capacity as such), is or has been the subject of any Action involving
a claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.

 

12

 

SECTION 3.10. Compliance with Applicable Laws. The Subsidiary is in compliance
with all applicable Laws, including those relating to occupational health and
safety and the environment, except for instances of noncompliance that,
individually and in the aggregate, have not had and would not reasonably be
expected to have a Subsidiary Material Adverse Effect. This Section 3.10 does
not relate to matters with respect to Taxes, which are the subject of Section
3.07.

 

SECTION 3.11. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Next 1 or the
Subsidiary.

 

SECTION 3.12. Contracts. Except as disclosed in the Next 1 Disclosure Schedule,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Subsidiary and its subsidiaries taken as a whole. The Subsidiary is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a
Subsidiary Material Adverse Effect.

 

SECTION 3.13. Title to Properties. The Subsidiary has sufficient title to, or
valid leasehold interests in, all of its properties and assets used in the
conduct of its businesses. All such assets and properties, other than assets and
properties in which the Subsidiary has leasehold interests, are free and clear
of all Liens other than those Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Subsidiary to conduct business as
currently conducted.

 

SECTION 3.14. Transactions With Affiliates and Employees. Except as set forth in
the Next 1 Disclosure Schedule, none of the officers or directors of the
Subsidiary and, to the knowledge of Next 1, none of the employees of the
Subsidiary is presently a party to any transaction with the Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of Next 1, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

SECTION 3.15. Application of Takeover Protections. The Subsidiary has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
Subsidiary’s Charter Documents or the laws of its state of incorporation that is
or could become applicable to Webdigs as a result of Webdigs and Next 1
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the transfer by Next 1 of the Subsidiary Shares
to Webdigs and Webdigs’ ownership of the Subsidiary Shares.

 

13

 

SECTION 3.16. Investment Company. The Subsidiary is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 3.17. Foreign Corrupt Practices. Neither the Subsidiary, nor, to Next
1’s knowledge, any director, officer, agent, employee or other person acting on
behalf of the Subsidiary has, in the course of its actions for, or on behalf of,
the Subsidiary (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

 

ARTICLE IV
Deliveries

 

SECTION 4.01. Deliveries of Webdigs. At or prior to the Closing, Webdigs shall
deliver to Next 1: (i) certificates representing the Preferred Shares; and (ii)
a certificate from Webdigs, signed by its Secretary certifying that the attached
copies of the Webdigs Charter Documents and resolutions of the Board of
Directors of Webdigs approving this Agreement and the Transactions, and creating
and designating the Preferred Shares, are all true, complete and correct and
remain in full force and effect;

 

SECTION 4.02. Deliveries of Next 1. At or prior to the Closing, Next 1 shall
deliver to Webdigs: (i) certificates representing the Subsidiary Shares; (ii) an
executed assignment in blank or stock power relating to the Subsidiary Sharesand
the transfer thereof by Next 1 to Webdigs; (iii) a certificate by the
Subsidiary’s Secretary certifying that attached copies of the Subsidiary Charter
Documents are all true, complete and correct and remain in full force and
effect; (iv) a certificate by Next 1’s Secretary certifying that attached
resolutions of the Board of Directors of Next 1 approving this Agreement and the
Transactions, are all true, complete and correct and remain in full force and
effect.

 

ARTICLE V
Conditions to Closing

 

SECTION 5.01. Webdigs Conditions Precedent. The obligations of Webdigs to enter
into and complete the Closing is subject, at the option of Webdigs, to the
fulfillment on or prior to the Closing Date of the following conditions.

 

(a) Representations and Covenants. The representations and warranties of Next 1
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date. Next 1 shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by Next 1 on or prior to the Closing Date. Next 1 shall have
delivered to Webdigs, if requested, a certificate, dated the Closing Date, to
the foregoing effect.

 

14

 

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of
Webdigs, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of the Subsidiary.

 

(c) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
capital stock of the Subsidiary, on a fully diluted basis, shall be as described
in Section 3.04.

 

(d) Deliveries. The deliveries specified in Section 4.02 shall have been made by
Next 1.

 

(e) Satisfactory Completion of Due Diligence. Webdigs shall have completed its
legal, accounting and business due diligence of the Subsidiary and the results
thereof shall be satisfactory to Webdigs in its sole and absolute discretion.

 

(f) Board Approval. The Board of Directors of Webdigs and Next 1 shall have
approved the Transactions.

 

SECTION 5.02. Next 1 Conditions Precedent. The obligations of Next 1 to enter
into and complete the Closing are subject, at the option of Next 1, to the
fulfillment on or prior to the Closing Date of the following conditions, any one
or more of which may be waived by Next 1 in writing.

 

(a) Representations and Covenants. The representations and warranties of Webdigs
contained in this Agreement shall be true in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date. Webdigs shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by Webdigs on or prior to the Closing Date. Webdigs shall have
delivered to Next 1, if requested, a certificate, dated the Closing Date, to the
foregoing effect.

 

(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of Next
1, a materially adverse effect on the assets, properties, business, operations
or condition (financial or otherwise) of Webdigs.

 

(c) Deliveries. The deliveries specified in Section 4.01 shall have been made by
Webdigs.

 

15

 

(d) Post-Closing Capitalization. At, and immediately after, the Closing, the
authorized capitalization, and the number of issued and outstanding shares of
Webdigs, on a fully diluted basis, shall be as described in Section 2.03.

 

(e) Satisfactory Completion of Due Diligence. Next 1 shall have completed its
legal, accounting and business due diligence of Webdigs and the results thereof
shall be satisfactory to Next 1 in its sole and absolute discretion.

 

(f) Board Approval. The Board of Directors of Webdigs and Next 1 shall have
approved the Transactions.

 

(g) SEC Reports. Webdigs shall have filed with the SEC a withdrawal on Form 15/A
(the “Form 15/A”) of its Certification and Notice of Termination of Registration
Under Section 12(G) of the Securities Exchange Act of 1934, submitted to the SEC
on Form 15 on January 9, 2012, after which Webdigs’ common stock will be
registered under Section 12(g) of the Exchange Act. Prior to the date that is
sixty (60) days after Webdigs’ filing of the Form 15/A, Webdigs shall have filed
with the SEC all the material required to be filed pursuant to Section 13 of the
Exchange Act since April 30, 2011 (or that would have been required to have been
filed if Webdigs’ common stock was registered under Section 12(g) during such
period), including, without limitation Webdigs’ 10-Q for the period ended July
31, 2011, 10-K for the year ended October 31, 2011, and 10-Q for the period
ended January 31, 2012.

 

(h) Certificate of Designation. Webdigs shall have filed with the Secretary of
State of Delaware the Certificate of Designation of Series A Convertible
Preferred Stock in a form acceptable to Next 1 and in any event having the
rights, preferences and privileges described in Exhibit A.

 

ARTICLE VI
Covenants

 

SECTION 6.01. Public Announcements. Next 1 and Webdigs will consult with each
other before issuing, and provide each other the opportunity to review and
comment upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.

 

SECTION 6.02. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

 

SECTION 6.03. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

16

 

SECTION 6.04. Exclusivity. Each of Next 1 and Webdigs shall not (and shall not
cause or permit any of their affiliates to) engage in any discussions or
negotiations with any person or take any action that would be inconsistent with
the Transactions and that has the effect of avoiding the Closing contemplated
hereby.

 

SECTION 6.05. Filing of 8-K. Next 1 shall file, no later than four (4) business
days of the Closing Date, a current report on Form 8-K with the SEC disclosing
the terms of this Agreement and other requisite disclosure regarding the
Transactions. Webdigs will similarly file, no later than four (4) business days
of the Closing Date, a current report on Form 8-K with the SEC disclosing the
terms of this Agreement and other requisite disclosure regarding the
Transactions.

 

SECTION 6.06. Access. Webdigs shall permit representatives of Next 1 to have
full access to all premises, properties, personnel, books, records (including
Tax records), contracts, and documents of or pertaining to Webdigs. Next 1 shall
cause the Subsidiary to permit representatives of Webdigs to have full access to
all premises, properties, personnel, books, records (including Tax records),
contracts, and documents of or pertaining to the Subsidiary.

 

SECTION 6.07. Preservation of Business. From the date of this Agreement until
the Closing Date, Webdigs shall (and Next 1 will cause the Subsidiary to)
operate only in the ordinary and usual course of business consistent with their
respective past practices (provided, however, that Webdigs shall not issue any
securities without the prior written consent of Next 1), and shall use
reasonable commercial efforts to (a) preserve intact their respective business
organizations, (b) preserve the good will and advantageous relationships with
customers, suppliers, independent contractors, employees and other persons
material to the operation of their respective businesses, and (c) not permit any
action or omission that would cause any of their respective representations or
warranties contained herein to become inaccurate or any of their respective
covenants to be breached in any material respect.

 

ARTICLE VII
Miscellaneous

 

SECTION 7.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

If to Next 1, to:

 

Next 1 Interactive, Inc.

2690 Weston Road, Suite 200

Weston, FL 33331

Facsimile: 954-888-9082

 

with a copy to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Attention: Jeffrey Fessler, Esq.

Facsimile (212) 202-7735

17

 

 

If to Webdigs, to:

 

Robert A. Buntz, Jr.

Webdigs, Inc.

3445 Zenith Avenue S.

Minneapolis, Minnesota 55416

Facsimile: (866) 397-8103

 

SECTION 7.02. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
Webdigs and Next 1. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any Party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

SECTION 7.03. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, Next 1 and
Webdigs will be entitled to specific performance under this Agreement. The
Parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.

 

SECTION 7.04. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

SECTION 7.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

 

SECTION 7.06. Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

18

 

SECTION 7.07. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Exhibits attached hereto and the Webdigs Disclosure Schedule
and the Next 1 Disclosure Schedule, (a) constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the Transactions and (b) are not intended to confer
upon any person other than the Parties any rights or remedies.

 

SECTION 7.08. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without
reference to principles of conflicts of laws. Any action or proceeding brought
for the purpose of enforcement of any term or provision of this Agreement shall
be brought only in the Federal or state courts sitting in New York, New York,
and the Parties hereby waive any and all rights to trial by jury.

 

SECTION 7.09. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

 

[Signature page follows.]

 

19

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Share Exchange
Agreement as of the date first above written.

 

 

NEXT 1 INTERACTIVE, INC.

 

By: /s/Bill Kerby

Name: Bill Kerby

Title: CEO

 

WEBDIGS, INC.

 

By: /s/ Robert Buntz

Name: Robert Buntz

Title:

 

 

/s/ Mark Wilton

Mark A. Wilton

 

[Signature Page to Share Exchange Agreement]

 

20

 

Webdigs Disclosure Schedule

 

21

 

Next 1 Disclosure Schedule




22

 

 

EXHIBIT A

 

Rights, Preferences and Privileges of Series A Convertible Preferred Stock

 

23

 

